Exhibit 10.1

 

GOLDEN MINERALS COMPANY

 

2009 EQUITY INCENTIVE PLAN

 

FORM OF NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

This Non-Qualified Stock Option Award Agreement (the “Award Agreement”), is made
as of the                day of                     , 20     (the “Grant Date”),
between Golden Minerals Company, a Delaware corporation (the “Company”), and
                                           (the “Participant”).

 

RECITAL

 

The Company desires to encourage and enable the Participant to acquire a
proprietary interest in the Company through the ownership of the Company’s
common stock, $0.01 par value (“Common Stock”), pursuant to the terms and
conditions of the Golden Minerals Company 2009 Equity Incentive Plan (the
“Plan”) and this Award Agreement.  Such ownership will provide the Participant
with a more direct stake in the future of the Company and encourage the
Participant to remain with the Company and/or its Affiliates, as applicable.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.             Grant of Option.

 

1.1           The Company hereby grants to the Participant a non-qualified share
option (the “Option”) to purchase                  shares of Common Stock at an
exercise price (the “Exercise Price”) of $         per share of Common Stock,
subject to the terms and conditions of this Agreement and the Plan.

 

1.2           This Option shall be treated as a non-qualified stock option and
will not qualify as an incentive stock option within the meaning of Section 422
of the United States Internal Revenue Code of 1986, as amended.

 

2.             Vesting.  The Option shall vest and be exercisable by the
Participant in accordance with the following schedule:

 

Date

 

Portion of Option Vested

Date of Grant

 

 

First Anniversary

 

 

Second Anniversary

 

 

Third Anniversary

 

 

 

--------------------------------------------------------------------------------


 

3.             Option Term.  The Option granted hereby shall expire on
                           (the “Expiration Date”), unless sooner terminated or
modified under the provisions of this Agreement or the Plan.  Except as
otherwise set forth herein, the Option may not be exercised after the Expiration
Date.

 

4.             Termination of Employment

 

4.1           Termination of Continuous Service.  In the event the Participant’s
Continuous Service terminates (other than upon the Participant’s death,
Disability, Retirement or as a result of a Change of Control), the Option shall
immediately terminate; provided, however, if the Participant’s Continuous
Service is terminated for reasons other than for cause, as determined by the
Board in its discretion, the Option shall continue to be exercisable until the
earlier of (i) the Expiration Date, or (ii) 180 days after the date of such
termination.  All such vested Options not exercised within the period described
in the preceding sentence shall terminate.

 

4.2           Termination for Cause.  In the event the Participant’s Continuous
Services terminates for cause, as determined by the Board in its discretion,
this Option (including any vested portion) shall be forfeited as of the date of
termination.

 

4.3           Disability or Death of Optionholder.  In the event of a
Participant’s Disability or death, the unvested portion of the Option shall
immediately terminate, and the vested portion of the Option shall continue to be
exercisable until the earlier of (i) the Expiration Date, or (ii) twelve months
after the date of such Disability or death. All such vested Options not
exercised within such 12-month period shall terminate.

 

4.4           Retirement.  In the event of the Participant’s Retirement, the
unvested portion of the Option shall automatically vest on the date of such
Retirement and the Option shall be exercisable until the earlier (i) the
Expiration date, or (ii) twenty-four months after such Retirement date.  All
such Options not exercised within the period described in the preceding sentence
shall terminate.

 

5.             Change of Control

 

5.1           In the event of a Change of Control, the Company shall give the
Participant notice thereof and this Option, whether or not currently vested and
exercisable, shall become vested and exercisable immediately prior to the
effective date of the Change of Control, and the Board shall have the power and
discretion to provide alternatives regarding the terms and conditions for the
exercise of, or modification of, this Option in accordance with the Plan;
provided, however, such alternatives shall not adversely affect the then current
exercise provisions without such Participant’s consent.  The Board may provide
that the Option must be exercised in connection with the closing of such
transaction, and that if not so exercised the Option will expire.  The
provisions of this Section 5 shall not apply to any transaction undertaken for
the purpose of reincorporating the Company under the laws of another
jurisdiction, if such transaction does not materially affect the beneficial
ownership of the Company’s capital stock.

 

2

--------------------------------------------------------------------------------


 

5.2           For the purpose of the Option awarded pursuant to this Agreement,
the term “Change of Control” shall mean the first to occur of the following:
(A) any person becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 35% or more of the combined voting power
of the Company’s then outstanding voting securities (other than (i) the Company,
(ii) any subsidiary of the Company, or (iii) one or more employee benefit plans
maintained by the Company); (B) three or more Directors of the Company, whose
election or nomination for election is not approved by a majority of the
applicable Incumbent Board, are elected within any single twelve month period to
serve on the Board; (C) members of the applicable Incumbent Board cease to
constitute a majority of the Board; (D) the consummation of a merger or
consolidation of the Company with or into any other corporation or entity or
person, or any other corporate reorganization, in which the stockholders of the
Company immediately prior to such consolidation, merger or reorganization own
less than 50% of the outstanding voting securities of the surviving entity (or
its parent) following the consolidation, merger or reorganization or (E) the
consummation of a sale, lease or other disposition of all or substantially all
of the assets of the Company.  For purposes of this definition, the terms
“person” and “beneficial owner” shall have the meanings set forth in
Section 13(d) and Rule 13d-3, respectively, of the Securities Exchange Act of
1934, as amended, and in the regulations promulgated thereunder.  For purposes
of this definition, “Incumbent Board” means (i) members of the Board of
Directors of the Company as of the date hereof, to the extent that they continue
to serve as members of the Board, and (ii) any individual who becomes a member
of the Board after the date hereof, if such individual’s election or nomination
for election as a Director was approved by a vote of at least 75% of the then
applicable Incumbent Board.

 

6.             Exercise.  The Option may be exercised in whole or in part. 
Common Stock purchased upon the exercise of the Option shall be paid for in full
at the time of such purchase.  Such payment shall be made in cash or by wire
transfer in immediately available funds in either event denominated in Dollars. 
Upon receipt of notice of exercise and payment in accordance with procedures to
be established by the Board, the Company or its agent shall deliver to the
Participant a certificate for such Common Stock.

 

7.             No Right to Continued Employment.  Nothing in this Award
Agreement or the Plan shall be interpreted or construed to confer upon the
Participant any right with respect to continued employment by the Company or any
of its Affiliates, nor shall this Award Agreement or the Plan interfere in any
way with the right of the Company or any Affiliate to terminate the
Participant’s employment at any time.

 

8.             Adjustments Upon Recapitalization.  If, by reason of a
recapitalization or other change in corporate or capital structure, the
Participant shall be entitled to new, additional or different shares of stock or
securities of the Company or any successor Company or entity or other property
pursuant to the Plan, such new, additional or different shares or other property
shall thereupon be subject to all of the conditions and restrictions which were
applicable to the Option immediately prior to such recapitalization or other
change in corporate or capital structure.

 

9.             Withholding Taxes.  The Company shall have the right to require
the Participant or the Participant’s beneficiaries or legal representatives to
remit to the Company an amount equal to the applicable foreign, federal, state
and local income taxes and other amounts required

 

3

--------------------------------------------------------------------------------


 

by law to be withheld upon the grant, vesting or exercise of this Option (the
“Withholding Taxes”).  Whenever payments under the Plan or this Award Agreement
are to be made to the Participant in cash, such payments shall be net of any
amounts sufficient to satisfy all applicable taxes, including without
limitation, all Withholding Taxes concerning such payments.  The Board may, in
its sole discretion, permit the Participant to satisfy the withholding
obligation either by (i) surrendering shares of Common Stock owned by the
Participant or (ii) having the Company withhold shares from of Common Stock
otherwise deliverable to the Participant.  Common Stock surrendered or withheld
shall be valued at their Fair Market Value as of the date on which income is
required to be recognized for income tax purposes.

 

10.          Modification of Award Agreement.  Except as set forth in the Plan
and in this Award Agreement, this Award Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

 

11.          Severability.  Should any provision of this Award Agreement be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Award Agreement shall not be affected
by such holding and shall continue in full force and effect in accordance with
their terms.

 

12.          Governing Law.  This Award Agreement and all rights arising
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware.

 

13.          Successors in Interest.  This Award Agreement shall inure to the
benefit of and be binding upon any successor to the Company and upon the
Participant’s heirs, executors, administrators and successors.

 

14.          Interpretation.  This Award Agreement shall be construed in
accordance with, and subject to, the terms of the Plan.  For purposes of this
Award Agreement, all capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Plan.

 

15.          Rights Prior to Exercise of Option.  The Participant shall not have
any rights as a stockholder with respect to any Common Stock subject to the
Option prior to the date on which he is recorded as the holder of such Common
Stock on the records of the Company.

 

16.          Non-Assignability.  The Option granted hereby and any right arising
thereunder may not be transferred, assigned, pledged or hypothecated (whether by
operation of law or otherwise), except by will or the applicable laws of descent
and distribution, and the Option and any right arising thereunder shall not be
subject to execution, attachment or similar process.  Any attempted assignment,
transfer, pledge, hypothecation or other disposition of an Option not
specifically permitted herein or in the Plan shall be null and void and without
effect.  An Option may be exercised solely by the Participant during his or her
lifetime, or following his or her death pursuant to Section 4.3 hereof.

 

4

--------------------------------------------------------------------------------


 

Executed as of the day and year first above written.

 

 

 

 

GOLDEN MINERALS COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

By:

 

 

5

--------------------------------------------------------------------------------